Citation Nr: 0627458	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease with patellar tendon pain syndrome of the right knee, 
currently rated as 10 percent disabling.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Waco, Texas, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2004, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Correspondence received in July 2006 notes the veteran was 
scheduled to undergo a total knee replacement in August 2005.  
Records of treatment in association with a right total knee 
replacement have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
records in association with an August 
2005 total knee replacement.  Any records 
obtained should be associated with the 
claims file.  

2.  If the veteran underwent a total knee 
replacement, the AOJ should schedule him 
for a VA examination to determine the 
degree of impairment due to the right 
knee disability.  The claims file should 
be made available for review.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the veteran is not 
satisfied with the result, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


